Citation Nr: 1704810	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  07-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), claimed as a heart condition.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976, with additional active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Alabama Army National Guard from June 1988 to June 2004.  

These matters come to the Board of Veterans' Appeals (Board) from July 2005 and January 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

These matters were previously remanded in July 2011, June 2013, September 2014, and March 2016 for additional development.  As the requested development has been completed, the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

To the extent that additional evidence has been added to the claims file since the most recent June 2016 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted a November 2016 waiver of initial consideration of such evidence by the AOJ; therefore, the Veteran's claims have been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).  


FINDINGS OF FACT

1.  The Veteran's coronary artery disease (CAD) did not have onset during active service or within one year of discharge from active duty and is not otherwise etiologically related to active service.  

2.  The Veteran's hypertension did not have onset during active service or within one year of discharge from active duty and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease (CAD), claimed as a heart condition, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran was provided with proper notice regarding his service connection claims in October 2004.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements; and all such records have been associated with the claims file.  To the extent that service treatment records are incomplete, in that records regarding the Veteran's reported hospitalization in Panama during the summer of 1997 have not been associated with the claims file, the Board finds that such records are unavailable, that all efforts to obtain the records have been exhausted, and that further attempts would be futile.  
 
The Veteran was afforded relevant VA examinations and/or opinions in January 2012, December 2013, and most recently in April 2016, in accordance with prior Board remand directives.  When read together and considered as a whole, especially in light of the substantial compliance with prior Board remand directives, the examinations and opinions are adequate to adjudicate the Veteran's claims discussed herein.  The resulting opinions were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, in accordance with prior Board remand directives, VA obtained information about the Veteran's periods of active service, including ACDUTRA and INACDUTRA, from the Defense Finance and Accounting Service (DFAS).  Given the above development, the Board finds there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence regarding the claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Active military, naval, or air service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Likewise, active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty, or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110.  

For certain chronic disorders, including cardiovascular-renal disease and hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases, including forms of ischemic heart disease such as coronary artery disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2016).  

Notably, however, presumptive service connection for both chronic diseases and diseases as a result of herbicide exposure under 38 C.F.R. § 3.309 is not applicable to periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (citing 38 U.S.C.A. §§ 101 (24)(B), 1112, 1137 (West 2014))  

Nevertheless, even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has claimed service connection for coronary artery disease (CAD) and hypertension, both as due to active service, herbicide exposure, and as secondary to diabetes mellitus type II.  

Service treatment records do not document any complaints, treatment, or diagnosis of hypertension, CAD, or a cardiac disability during the Veteran's initial period of active duty.  A physical examination upon enlistment in November 1973 was normal, and the Veteran denied any relevant conditions within a concurrent report of medical history.  While the Veteran complained of chest pain beginning in February 1975, a chest x-ray that same month was normal, and additional testing was also normal but for an indication of sickle cell anemia.  Similarly, in March 1975, the Veteran noted that his chest pain stopped after he quit smoking, and the examining physician stated that his chest pain was due to sickle cell anemia.  In September 1976, a physical examination prior to discharge was also normal, and the Veteran again denied any relevant conditions within a concurrent report of medical history.  

Service treatment records from the Veteran's subsequent service in the Alabama Army National Guard document that upon enlistment in June 1988, a physical examination was normal, without any noted hypertension, CAD, or other cardiac disability or defect.  Thereafter, a September 1992 report of medical history documents a physician's notation of hypertension since July 1992.  An October 1993 report of medical history documents that hypertension and diabetes mellitus type II had been diagnosed one year previously.  A March 1994 letter from a private treating physician documents the Veteran's mild diabetes mellitus; however, there was no evidence of complications and his blood pressure was within normal range.  A June 2003 statement from a private treating physician notes that the Veteran was being followed for ongoing hypertension; he had a good prognosis and it was okay for him to serve in the National Guard.  Finally, a January 2004 Physical Evaluation Board (PEB) documents that the Veteran was found to be unfit for service due to his diabetes, which was not well controlled and which resulted in fairly significant profile restrictions.  

Private treatment records document an onset of coronary artery disease in early 2004; the Veteran experienced chest pains and subsequently underwent coronary artery bypass graft in March 2004.  

A July 2004 statement from a private treating physician notes that the Veteran had been treated since 1992 for diabetes mellitus type II, which led to the development of long-term hypertension and significant cardiovascular complications, including coronary artery bypass surgery in March 2004.  

In December 2011, the Veteran reported that he had experienced in-service complaints of chest pain in 1974 and shortness of breath in summer 1997, after which he was treated in a Panamanian hospital and placed on restricted duty.  Similarly, he submitted a buddy statement from a fellow soldier who attended a summer training camp with the Veteran in Panama which reported the Veteran was treated at the emergency room for shortness of breath and placed on restricted duty.  

An undated statement by a private treatment physician notes that the Veteran's had chest pain and shortness of breath while on active duty; the physician believed that at the time, the Veteran had CAD and hypertension.  

Upon VA examination in January 2012, a VA examiner noted the Veteran's 1992 diagnoses of diabetes mellitus type II and hypertension, and CAD since 2004.  Following a physical examination, the VA examiner opined that the Veteran's CAD and hypertension were not present during active duty, did not manifest within one year of discharge, and were not related to active duty.  The examiner noted that the Veteran's in-service complaint of chest pain was evaluated but not diagnosed as either CAD or hypertension.  The examiner further opined that neither hypertension nor CAD was diagnosed during or aggravated by the Veteran's subsequent active service in the National Guard, as the evidence did not support this.  Rather, the VA examiner agreed with the July 2004 private physician's statement that the Veteran's diabetes mellitus type II led to the development of his hypertension and CAD, as diabetes increases the risk of developing CAD in combination with hypertension.  The examiner also noted the Veteran's multiple risk factors for CAD, including male gender, advancing age, hypertension, diabetes, elevated cholesterol, family history of CAD, and history of tobacco use.  In March 2012, after a review of the Veteran's claim file and the previous VA examination note, the January 2012 VA examiner offered no change for the negative nexus opinions previously rendered.  

In August 2012, VA issued a formal finding, based upon a January 2012 negative response from Compensation Service and a June 2012 negative response from Joint Service Records Research Center (JSRRC) via the Defense Personnel Records Information Retrieval System (DPRIS), that following a thorough review of the evidence submitted, there was no further information available to corroborate the Veteran's claimed exposure to herbicides during active duty.  

In December 2013, a VA examiner again opined that the Veteran's CAD and hypertension were less likely than not incurred in or caused by active service.  The examiner noted that the Veteran was not hypertensive during active service, and although he complained of chest pain, its features were atypical for ischemic heart disease (IHD); moreover, an evaluation revealed no IHD or hypertension.  Additionally, the examiner noted the Veteran's numerous risk factors for hypertension (including diabetes mellitus, age, and obesity), as well as IHD (including age, sex, hypertension, hyperlipidemia, and a family history of IHD).  The examiner noted that the Veteran's IHD was not diagnosed until 2004, which was twenty-eight years after his separation from active duty.  

A May 2014 response from the Records Management Center (RMC) documents that they were unable to locate any service treatment records regarding the Veteran's reported 1997 hospitalization in Panama.  The RO properly notified the Veteran and subsequently determined that any such service treatment records are unavailable, that all efforts to obtain the records have been exhausted, and that further attempts would be futile.  

In April 2016, following a review of the Veteran's claims file and service records, including ACDUTRA and INACDUTRA, a VA examiner again opined that the Veteran's currently diagnosed hypertension and CAD were not manifested during a period of active service or within one year after discharge from active duty.  The examiner noted that the Veteran experienced chest pain and was evaluated, but was not found to have either CAD or hypertension.  Rather, hypertension and diabetes were diagnosed in 1992, and both conditions increase the likelihood of later development of CAD, which is what the Veteran experienced.  The examiner again noted agreement with the July 2004 statement of the Veteran's private physician, since diabetes clearly increases the risk of developing CAD and hypertension.  Moreover, there was no information presented which supports the notion that hypertension and/or CAD was incurred or aggravated during a period of National Guard service; rather, it is part of the expected natural progression of hypertension to worsen over time with additional risk factors including increased age and weight, and especially with coexisting diabetes, such as in the Veteran's case.  In June 2016, the VA examiner reiterated that the Veteran's CAD was not aggravated beyond its natural progression during a period of National Guard service or ACDUTRA, in that the conditions which caused his CAD (diabetes with resulting hypertension) and its additional risk factors (including advanced age and weight, and male gender) were not aggravated during such service.  

Based upon a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for CAD and hypertension.  

Initially, the Board notes that service connection for CAD and/or hypertension is not warranted as secondary to diabetes mellitus type II because the Veteran is not service-connected for diabetes mellitus type II.  See 38 C.F.R. § 3.310.  As such, this theory need not be addressed further herein, as it is not warranted as a matter of law.  

Additionally, the Board finds that the preponderance of evidence weighs against a finding that CAD or hypertension first manifested during the Veteran's initial period of active duty from November 1973 to November 1976, or within one year of separation, by November 1977.  As such, presumptive service connection based upon the provisions for chronic diseases is not warranted.  See 38 C.F.R. § 3.309(a).  

Similarly, to the extent the Veteran has claimed that presumptive service connection is warranted for his CAD and hypertension, based upon claimed herbicide exposure, the Board finds that the preponderance of evidence does not support that the Veteran was exposed to herbicides during his initial period of active duty from November 1973 to November 1976; as such, presumptive service connection based upon the provisions for diseases associated with herbicide exposure is not warranted.  See 38 C.F.R. § 3.309(e).  

Moreover, as noted above, presumptive service connection for both chronic diseases and diseases associated with herbicide exposure under 38 C.F.R. § 3.309 is not applicable to the Veteran's subsequent periods of ACDUTRA or INACDUTRA.  See Smith, 24 Vet. App. at 47.  

The Board further finds that to the extent the Veteran has claimed that his CAD and hypertension were incurred or aggravated by active service, including his periods of  active duty, ACDUTRA, and INACDUTRA, the Board finds that the preponderance of evidence weighs against his claims.  

As discussed above, service treatment records do not document the onset of CAD or hypertension during his initial period of active duty from November 1973 to November 1976.  

Subsequent service treatment records and private treatment records document an onset of hypertension in July 1992 (concurrent with a diagnosis of diabetes mellitus type II) and CAD in early 2004 (leading to the Veteran's documented March 2004 cardiac bypass surgery).  Notably, information about the Veteran's periods of ACDUTRA and INACDUTRA obtained from DFAS documents that the Veteran had no drill performance (INACDUTRA) during July 1992 at the time his hypertension was first diagnosed.  Similarly, the information obtained from DFAS documents that the Veteran participated in drill (INACDUTRA) during March 6-7, 2004; however, there is no documentation in the DFAS information or service treatment records that the Veteran experienced an injury incurred in the line of duty, or an acute myocardial infarction, cardiac arrest, or cerebrovascular accident during INACDUTRA on March 6-7, 2004.  

While private treatment records contain a statement from a treating physician that he believed that the Veteran's reported chest pain and shortness of breath while on active duty meant that the Veteran had CAD and hypertension at that time, such an opinion is of limited probative value, as it is based upon the Veteran's lay reported history, is speculative in nature, and is unsupported by a rationale.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, private treatment records contain a conflicting July 2004 opinion from an additional treating physician which attributes the Veteran's hypertension and CAD to his diabetes mellitus type II, which was diagnosed in 1992 and which led to the development of long-term hypertension and significant cardiovascular complications.  

Additionally, the various VA opinions of record consistently conclude that Veteran's hypertension and CAD did not first manifest during active duty or within one year after discharge from active duty, neither were they incurred or aggravated during a period of subsequent National Guard service.  Rather, the examiners have pointed out the Veteran's multiple risk factors for hypertension (including diabetes mellitus, age, and obesity) as well as IHD (including age, sex, hypertension, hyperlipidemia, and a family history of IHD) and voiced agreement with the July 2004 private physician's statement that the Veteran's diabetes mellitus type II led to the development of his hypertension and CAD.  As such, the VA opinions of record are probative evidence which weigh against the Veteran's claims of entitlement to service connection on a direct basis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

To the extent the Veteran has reported treatment for in-service complaints of chest pain in 1974, such statements are probative insofar as they report observable symptoms, see Layno, 6 Vet. App. at 469; however, to the extent that such statements assert that his CAD or hypertension first had onset during active duty, such statements lack probative value, as the Veteran is not shown to possess complex medical or cardiac expertise.  See Jandreau, 492 F.3d at 1376-77.  Similarly, to the extent that the Veteran, as well as a corroborating buddy statement, reported shortness of breath in the summer of 1997 which required emergency room treatment, such statements are also probative insofar as they report observable symptoms, see Layno, supra; however, such statements are of limited probative value given that they are uncorroborated by the available service treatment records; as noted above, the RMC was unable to locate any service treatment records to corroborate the Veteran's reported 1997 hospitalization in Panama.  Moreover, to the extent that such statements assert an in-service onset of hypertension or CAD, they likewise lack probative value based upon the lack of medical expertise.  See Jandreau, supra.  

Based upon the above, the Board concludes that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for CAD and hypertension.  As the preponderance of evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for CAD is denied.  

Service connection for hypertension is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


